Citation Nr: 1534146	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable disability rating for a back disability.  

2.  Entitlement to a total disability rating due to individual unemployability as the result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA RO that, in part, continued the noncompensable evaluation of the Veteran's back disability and denied a TDIU.

This matter has previously been before the Board, most recently in January 2015, when it remanded the Veteran's claims in order to provide him with a videoconference hearing.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of March 27, 2007, the Veteran's back disability was manifested by forward flexion functionally limited by pain to no worse than 45 degrees; no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis were shown.

2.  As of August 22, 2007, the Veteran's back disability was manifested by forward flexion functionally limited by pain to no worse than 20 degrees; no incapacitating episodes of IVDS or ankylosis were shown.

3.  As of March 7, 2008, the Veteran's back disability was manifested by forward flexion functionally limited by pain to no worse than 65 degrees and a combined range of motion functionally limited by pain to no worse than 185 degrees; no muscle spasm, guarding, abnormal spinal contour, IVDS, or ankylosis were shown.

4.  As of November 13, 2013, the Veteran's back disability is manifested by forward flexion functionally limited by pain to no worse than 25 degrees; no incapacitating episodes of IVDS or ankylosis were shown.


CONCLUSIONS OF LAW

1.  As of March 27, 2007, the criteria for a rating of 20 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2014).

2.  As of August 22, 2007, the criteria for a rating of 40 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2014).

3.  As of March 7, 2008, the criteria for a rating of 10 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2014).

4.  As of November 13, 2013, the criteria for a rating of 40 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in April 2007.  Furthermore, while a previous Board decision was appealed to the Court, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in April 2007, March 2008, January 2011, August 2012, and November 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran participated in a hearing before a Veterans Law Judge (VLJ) in September 2008.  The Veteran was notified that the VLJ who took testimony at the September 2008 hearing had retired from the Board, and that he had the option to testify at a hearing before another VLJ.  The Veteran participated in a new videoconference hearing before the undersigned VLJ in April 2015.  

The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Determining a Baseline Level of Disability

The Veteran is currently in receipt of a noncompensable evaluation for his service-connected back disability.  By way of history, the Veteran was granted service connection for a back disability in September 2002 based on the permanent worsening of this disability by the Veteran's service-connected ankle disabilities.

When rating a service-connected disability due to aggravation, the rating reflects only the degree of disability over and above the degree existing prior to aggravation.  The rater is to deduct from the present degree of disability the degree, if ascertainable, of the disability existing prior to aggravation in terms of the rating schedule.  If the disability is total, then no deduction is made.  38 C.F.R. § 4.22 (2014).  It is noted that this VA regulation specifically applies to pre-service disabilities which are worsened during service, but the premise is the same with non-service connected disabilities that, as here, are permanently aggravated by service connected disabilities.

At issue in this case is whether the Veteran's pre-aggravation degree of spine disability is indeed ascertainable.  If such degree of disability is ascertainable, then the rating for such pre-aggravation degree of disability is deducted from the post-aggravation degree of disability.  If it is not ascertainable, then no deduction will be made.  In other words, in order to determine whether the Veteran is entitled to a compensable rating for his spine disability, the Board must first determine, if possible, the Veteran's baseline, pre-aggravation level of severity of his back disability.  

In January 2002, a VA examiner diagnosed the Veteran with low back pain, and the examiner found that the Veteran's back pain had either not been aggravated or had been aggravated to a minimal degree by his service-connected left ankle disability.  In the September 2002 rating decision that granted service connection, the RO appeared to determine that the Veteran's baseline, pre-aggravation level of severity of his spine disability was 50 percent, which matched the Veteran's post-aggravation level of disability.  Subsequent rating decisions, including the July 2007 rating decision on appeal in this case, appeared to simply accept the assertion that the Veteran's pre-aggravation level of disability was 50 percent.

The Board finds that the record does not clearly establish that the Veteran's baseline level of disability was indeed 50 percent, particularly when considered in concert with later medical records, for example from April 2005, that the Veteran had a "normal lumbar and thoracic spine."  Furthermore, no clinician has characterized the Veteran's baseline severity of back disability as being of 50 percent severity, and the medical evidence of record, to include the observation of the January 2002 examiner that the Veteran simply suffered from back pain, does not obviously support such a conclusion.

In sum, affording the Veteran with the benefit of the doubt, the Board finds that the weight of the medical evidence of record does not establish a baseline level of severity of the Veteran's back disability prior to aggravation by his service-connected ankle disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Without a baseline level of disability established for the Veteran's service-connected back disability, the Board will not deduct any pre-existing disability from the Veteran's current degree of disability, which the Board discusses in further detail below.

Increased Rating

The Veteran filed his instant claim for an increased rating in March 2007.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

10 percent:	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

10 percent:	Incapacitating episodes having a total duration of at least one week but fewer than two weeks during the past 12 months.
20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  In this case, however, the Veteran is already in receipt of separate evaluations for radiculopathy of the lower extremities, and he has not pursued an appeal of these evaluations.  The Board will thus not further address the neurological manifestations of the Veteran's back disability.  

Turning to the facts in this case, in April 2006, the Veteran's back was normal, including range of motion testing and the straight leg testing.  There was no scoliosis.  The clinician noted that the Veteran had chronic back pain without evidence of structural damage.  An August 2006 MRI examination showed degeneration of the intervertebral disc spaces extending from L3 through S1.  No true disc herniation was present.  In November 2006, the Veteran had back flexion to about 30 degrees, minimal lateral flexion and extension, and poor posture when sitting.  In February 2007, the Veteran indicated that his back was hurting more since December.  The Veteran had back flexion to "about 30" degrees.  The Veteran walked with a slight limp and was uncomfortable sitting.  

The Veteran filed his claim for an increased rating in March 2007.  In March 2007, the Veteran reported experiencing back pain with prolonged sitting or standing.  The clinician noted that the Veteran had moderate limitations, including extension that was 50 percent of normal.  The Veteran's straight leg test was negative.

The Veteran received a VA examination on April 17, 2007, at which time the Veteran described his low back pain as constant, and he rated his pain as 6 to 7 out of 10.  Walking, standing, and sitting precipitated flare-ups of pain.  During a flare-up, the Veteran experienced pain of 9 out of 10.  The Veteran did not use ambulatory aids.  The Veteran could walk 200 yards to a half mile, he could stand up to 10 minutes, and he could sit up to 40 minutes.  The Veteran did not report poor balance or frequent falls.  The Veteran could ambulate, transfer, and engage in activities of daily living such as eating, grooming, bathing, toileting, and dressing.  The Veteran had not experienced any incapacitating events in the past 12 months.

The Veteran's gait was even, his posture was erect, and his ambulation was steady without the use of ambulatory aids.  The Veteran sat at ease during the interview and needed few position changes for comfort.  The Veteran had forward flexion to 50 degrees, but based on the Veteran's ability to sit and bend forward to pick up items from the floor without complaints of pain, grimacing, or groaning, the examiner estimated the Veteran's flexion to be a minimum of 70 degrees.  The Veteran had extension to 25 degrees with pain, lateral flexion to 25 degrees, and lateral rotation to 30 degrees with pain.  The Veteran's range of motion was partially limited by complaints of pain, but there was no objective evidence of fatigue, spasm, weakness, or lack of endurance following repetitive use.  The Veteran complained of localized tenderness on palpation of the lumbar and sacroiliac joints.  There was no guarding and the spinal contour was normal.  The examiner noted that there was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the above-measured ranges of motion.  Imaging studies showed the presence of degenerative joint disease and foraminal compromise on the right side at L4-L5 without evidence of central canal stenosis.

On August 22, 2007, the Veteran's spine was non-tender, and the Veteran had flexion to 20 degrees with pain.  In November 2007, the Veteran was ambulatory with a steady gait.  The Veteran complained of back pain of an 8/10 severity.

The Veteran underwent an additional VA examination on March 7, 2008, at which time the Veteran complained of constant low back pain of a severity of 7 to 9 out of 10.  Walking more than one-quarter mile, standing for more than 45 minutes, and sitting for more than 30 minutes precipitated flare-ups.  The Veteran did not use ambulatory aids, but he reported that he seldom drove.  The Veteran did not have poor balance.  The Veteran could ambulate, transfer, and engage in activities of daily living such as eating, grooming, bathing, toileting, and dressing.  The Veteran had not experienced any incapacitating events in the past 12 months.

The Veteran's gait was even, his posture was erect, and his ambulation was steady without the use of aids.  The Veteran sat at ease during the interview and needed few position changes for comfort.  The Veteran had forward flexion to 65 degrees.  The Veteran had extension to 20 degrees with pain, lateral flexion to 25 degrees, and lateral rotation to 25 degrees with pain. There was no evidence of spasm.  The Veteran's range of motion was partially limited by complaints of pain, but there was no objective evidence of fatigue, spasm, weakness, or lack of endurance following repetitive use.  The Veteran complained of localized tenderness on palpation.  There was no guarding and the spinal contour was normal.  The examiner noted that there was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the above-measured ranges of motion.

In an addendum to the March 2008 examination, the examiner noted that the Veteran was capable of short periods of sitting, standing, and walking with occasional breaks.  The Veteran would be limited in his ability to perform repetitive bending, but a sequence of two or three bends would likely be tolerated.  The Veteran received a videoconference hearing in September 2008.  At that time, the Veteran stated that he could not bend over without pain.  

The Veteran underwent an additional VA examination in January 2011, at which time the Veteran complained of constant low back pain of a severity of 6 to 7 out of 10.  Walking, standing, and sitting precipitated flare-ups.  The Veteran's pain increased to an 8 or 9 out of 10 during flare-ups, with each flare-up lasting 3 to 4 hours and occurring two to three times a week.  The Veteran had not experienced any incapacitating events in the past 12 months.  The Veteran did not use ambulatory aids.  The Veteran did not have poor balance.  The Veteran could ambulate, transfer, and engage in activities of daily living such as eating, grooming, bathing, toileting, dressing, and driving.  

The Veteran's gait was even, his posture was erect, and his ambulation was steady without the use of ambulatory aids.  The Veteran sat at ease during the interview and needed few position changes for comfort.  The Veteran had forward flexion to 65 degrees with pain.  The Veteran had extension to 25 degrees with pain.  The Veteran had left lateral flexion to 25 degrees with pain, and right lateral flexion to 30 degrees without pain.  The Veteran had left lateral rotation to 25 degrees without pain, and right lateral rotation to 30 degrees without pain.  There was no objective or clinical evidence to show any additional functional loss or range of motion beyond the measured and reported ranges.

There was no objective evidence of edema, effusion, instability, abnormal movement, or guarding of movement.  There was no clinical evidence of muscle spasm, and the spinal contour was preserved.  There was no clinical evidence of postural abnormalities, ankylosis, or abnormality of the musculature of the back.  There was no clinical evidence of additional limited function with repetitive use due to pain, fatigue, weakness, or lack of endurance.  There was no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In September 2011, the Veteran complained of worsening symptoms of back pain over the preceding two weeks.  The Veteran had diffuse tenderness over the lower lumbar spine.  There was no visible or palpable deformity.  The Veteran had a normal range of motion.  Later in September 2011, the Veteran was diagnosed with severe degenerative disc disease with a large disc fragment between the L5 vertebral body and impinging the right S1 nerve root.  On October 25, 2011, the Veteran underwent an L5-S1 posterior lumbar interbody fusion, and the Veteran was awarded a temporary 100 percent evaluation based on convalescence from October 25, 2011, to December 1, 2011.  

The Veteran underwent an additional VA examination in August 2012, at which time the examiner noted that the Veteran had been diagnosed with degenerative disc disease.  The Veteran indicated that flare-ups impacted the function of his back and were precipitated by walking even one-half mile.  The Veteran had forward flexion to 90 degrees with pain, extension to 30 degrees with pain, bilateral lateral flexion to 30 degrees with pain, and bilateral lateral rotation to 30 degrees with pain.  Repetitive use testing did not result in an additional loss of motion.  The Veteran had functional loss in the form of painful movement.  The Veteran did not have localized tenderness or pain to palpation for the joints or soft tissue of the back, nor did he have guarding or muscle spasm of the back.  The straight leg raising test was negative.  The Veteran did not have IVDS.  The examiner noted that the Veteran wore cowboy boots to the examination and walked without difficulty when not being directly requested to perform for the examination itself.  The examiner noted that the Veteran was able to drive 150 miles to the examination, one-way.

On March 25, 2013, the Veteran underwent a L4 complete laminectomy for decompression, an L4-L5 complete discectomy, an L4-L5 posterior lumbar interbody fusion, and bilateral L4 and L5 foraminotomies.  The Veteran was awarded a temporary 100 percent evaluation based on convalescence from March 25, 2013, to October 1, 2013.  

The Veteran underwent an additional VA examination on November 2013, at which time the examiner noted that the Veteran reported that flare-ups impacted the function of his back, specifically stating that if he walked a lot, his back hurt.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Veteran had forward flexion to 25 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 15 degrees with pain, and bilateral lateral rotation to 20 degrees with pain.  Repetitive use testing did not result in an additional limitation of motion.  The Veteran had functional loss in the form of painful movement.  The Veteran did not have guarding or muscle spasm.  The straight leg raising test was negative.  The Veteran did not have IVDS.

In January 2015, a clinician noted that the Veteran had experienced worsened low back pain since his March 2013 surgery.  The Veteran indicated that his pain was a 7 out of 10.  The clinician noted no deformity or scoliosis, and the Veteran ambulated with a normal gait.  The lumbosacral paraspinal muscles were very tense with chronic, indurated tissue changes.  There was a decreased range of motion of the lumbar spine in all directions, with pain on limited flexion, extension, left rotation, and left side bending.

Applying the relevant rating criteria to the facts in this case, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Instead, the Veteran has consistently maintained a limited range of motion throughout the period on appeal.  A disability rating of 50 percent or greater is accordingly unavailable to the Veteran.  

With a disability rating of 50 percent or greater excluded at any time, the Board notes that the Veteran's clinical symptoms have varied greatly over time, and staged ratings of the Veteran's back symptoms are therefore appropriate.  The Board finds that the evidence shows four distinct stages of symptomatology, and for clarity, the Board will address these stages chronologically.  

The Veteran filed his claim for benefits on March 27, 2007, and the Board finds that the Veteran is entitled to a 20 percent evaluation from this date until August 21, 2007.  The Veteran showed a limitation of motion to "50 percent of normal" in March 2007, which, the Board notes, represents forward flexion to approximately 45 degrees at worst, and a combined range of motion of approximately 120 degrees at worst, both of which are consistent with a 20 percent rating.  Similarly, affording the Veteran with the benefit of the doubt (and discounting the skepticism of the April 2007 examiner regarding the results of the Veteran's range of motion testing), the Veteran showed forward flexion to 50 degrees in April 2007.  These findings are most consistent with a disability rating of 20 percent, but no greater.    

As of August 22, 2007, the Veteran's back disability warrants a 40 percent evaluation because he showed a limitation of forward flexion to 20 degrees with pain, which is less than the 30 degree limitation of motion required for a 40 percent evaluation.  The Veteran is thus entitled to a 40 percent disability rating from August 22, 2007, until March 6, 2008.

As of March 7, 2008, and continuing until November 12, 2013, (with the exception of two existing periods of temporary total evaluations from October 25, 2011, to December 1, 2011, and from March 25, 2013, to October 1, 2013), the Veteran's back disability warrants a 10 percent evaluation.  At his March 7, 2008, examination, the Veteran showed forward flexion to 65 degrees and a combined range of motion of 185 degrees, taking pain into consideration.  In January 2011, the Veteran showed forward flexion to 65 degrees and a combined range of motion of 200 degrees, taking pain into consideration.  In August 2012, the Veteran showed forward flexion to 90 degrees and a combined range of motion of 240 degrees, taking pain into consideration.  While the Board notes that the results of the August 2012 range of motion testing show results that are noncompensable, the Board is cognizant that 38 C.F.R. § 4.59 indicates that pain entitles the Veteran to at least the minimum compensable rating for the joint.  A 10 percent rating thus applies despite the results of range of motion testing in August 2012.  At no time during this period did the Veteran show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  These range of motion results are most consistent with the ranges of motion associated with a 10 percent evaluation.   

As of November 13, 2013, the Veteran's back disability warrants a 40 percent evaluation because the Veteran showed forward flexion limited to 25 degrees, which is less than the 30 degree limitation of motion required for a 40 percent evaluation.  The Board observes that the weight of the evidence of record is consistent with a continuing 40 percent award until the current time.

In reaching these conclusions, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2014).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

A greater rating is similarly unavailable to the Veteran under the formula for rating IVDS.  The weight of the evidence of record does not support a finding that the Veteran has IVDS, and furthermore, the record is devoid of evidence of any incapacitating episodes, which is characterized by bed rest prescribed by a physician.  Accordingly, ratings in excess of those discussed above are unavailable to the Veteran as a result of IVDS, which would require the presence of incapacitating episodes.

Accordingly, as explained above, increased ratings for the Veteran's service connected back disability (as of March 27, 2007, 20 percent; as of August 22, 2007, 40 percent; as of March 7, 2008, 10 percent, and; as of November 13, 2013, 40 percent) are granted.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's condition is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his back disability focus primarily on painful, limited motion, and neurologic impairment.  The Board finds that such manifestations are fully contemplated by the rating schedule for this disability.  It is clear that the Veteran's back disability causes impairment, and impairs the Veteran's ability to work.  However, again, the schedular rating that is assigned in this case is assigned to compensate in large part for impairment with employment. However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about his back disability.  The impairment from the back disability is significant, but it would be expected to be to merit a 40 percent and two 10 percent ratings.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 




ORDER

As of March 27, 2007, a 20 percent evaluation, but no greater, is warranted for the Veteran's back disability, subject to the rules and regulations governing the award of monetary benefits.  

As of August 22, 2007, a 40 percent evaluation, but no greater, is warranted for the Veteran's back disability, subject to the rules and regulations governing the award of monetary benefits.  

As of March 7, 2008, a 10 percent evaluation, but no greater, is warranted for the Veteran's back disability, subject to the rules and regulations governing the award of monetary benefits.  

As of November 13, 2013, a 40 percent evaluation, but no greater, is warranted for the Veteran's back disability, subject to the rules and regulations governing the award of monetary benefits.  


REMAND

Given the assignment of increased ratings for the Veteran's back throughout the course of his appeal, the Board believes that the Agency of Original Jurisdiction (AOJ) should revisit the issue of TDIU.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the issue of entitlement to a TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


